DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Amendment/Comment
2.	Claim 21, 24-35, 38-49 and 53-58 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of an authentication system has a processor that is provided in communication with a machine-readable storage medium, while a communication circuitry in communication with the processor.  Multiple sensors are provided in communication with the processor, where each sensor is designed to generate the electrical signals in response to the receiving wave energy.  The processor is designed to control the data acquisition for authenticating an object through a subset of the sensors.  An authentication value is calculated based on the signals received from the subset of the sensors.  The processor is designed to control the data acquisition for authenticating an object through a subset of the sensors, where an authentication value is calculated based on the signals received from the subset of the sensors, and thus ensures preventing the loss of the manufacturer and the consumer due to the purchase of the counterfeit goods by sending an authentication signal with the authentication value to an authentication entity through the authentication system.  A first computing device receives a first message over the network from a second computing device.  The first message containing first data based on a sensed characteristic of the object which matches the first data against a database coupled to the first computing device to retrieve authentication information from the .
Consider claim 21, the best reference found during the process of examination, Levin (US 2010/0179914), discloses a method of marking an individual product with a unique code. The method can include associating the product with an indicia comprising photoactive, reflective or electromagnetic particles or combinations thereof or one or more photoactive, reflective or electromagnetic films or substrates that includes a random physical property, measuring the random physical property, and marking the product with the measured value that is specific to the product, optionally in combination with a barcode, RFID tag, lot number or the like for the product.
Consider claim 21, another best reference found during the process of examination, Villa-Real (US 2014/0162598), discloses an all-in-one wireless mobile telecommunication devices, methods and systems providing greater customer-control, instant-response anti-fraud/anti-identity theft protections with instant alarm, messaging and secured true-personal identity verifications for numerous registered customers/users, with biometrics and PIN security, 
Claim 35 recites features, among others, that are similar to the features that are discussed above with respect to claim 21.  Therefore, claim 35 is patentable over related arts.  Claims 24-34, 53-57, 38-49 and 58 variously depend from claims 21 and 35, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 21.  
Therefore, claims 21, 24-35, 38-49 and 53-58 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689